 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   JUDITH A. FIORENTINI (CA Bar No. 201747)
     Supervising Deputy Attorney General
 4   JON F. WORM (CA Bar No. 248260)
     LAUREL M. CARNES (CA Bar No. 285690)
 5   Deputy Attorneys General
     600 West Broadway, Suite 1800
 6   San Diego, CA 92101
     Telephone: (619) 738-9325
 7   Email: judith.fiorentini@doj.ca.gov
     Email: jon.worm@doj.ca.gov
 8   Email: laurel.carnes@doj.ca.gov

 9   Attorneys for Plaintiff the People of the State of California

10

11                              IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
14

15
      PEOPLE OF THE STATE OF
16    CALIFORNIA,                                      CASE NO. 3:19-CV-00151

17                                        Plaintiff,
18                         v.                          FIRST CALIFORNIA PARTIAL CONSENT
                                                       DECREE
19
      FIAT CHRYSLER AUTOMOBILES
20    N.V., FCA US LLC, V.M. MOTORI
      S.p.A., and V.M. NORTH AMERICA,
21    INC.,
22                                     Defendants.
23

24

25          WHEREAS, Plaintiff the People of the State of California (the “State of California”),

26   acting by and through Xavier Becerra, Attorney General of the State of California (“the California

27   Attorney General,” as specifically defined below), and the California Air Resources Board

28   (“CARB,” as specifically defined below) (collectively “California”) filed a complaint (the
                                                       1
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   “California Complaint”) in this action on January 9, 2019, against Fiat Chrysler Automobiles

 2   N.V., FCA US LLC, V.M. Motori S.p.A, and V.M. North America, Inc. (collectively,

 3   “Defendants,” as defined specifically below), alleging in relevant part that, in connection with the

 4   certification, marketing, distribution, and sale in California of approximately 14,000 model year

 5   (“MY”) 2014 to 2016 Ram 1500 and MY 2014 to 2016 Jeep Grand Cherokee vehicles equipped

 6   with 3.0 liter EcoDiesel engines (the “Subject Vehicles,” as specifically defined below),

 7   Defendants violated 42 U.S.C. § 7604(a)(1); California Health and Safety Code §§ 43016, 43151,

 8   43152, 43153, 43154, 43205, 43211, and 43212; 13 C.C.R. §§ 1961, 1961.2, 1965, 1968.2, and

 9   2037 and the 40 C.F.R. sections incorporated therein by reference; and California Business and

10   Professions Code §§ 17200 et seq., 17500 et seq., and 17580.5 (the “California Claims”);

11           WHEREAS, the California Complaint alleges, in relevant part, that each Subject Vehicle

12   contains, as part of the electronic control module, certain software functions and calibrations that

13   cause the emission control system of those vehicles to perform differently (i.e., to underperform

14   or shut off) during normal vehicle operation and use, as compared to during emissions testing.

15   The California Complaint alleges that these software functions and calibrations are undisclosed

16   Auxiliary Emission Control Devices (“AECDs”) in violation of California and federal law, and

17   that they are also prohibited defeat devices under California and federal law. The California

18   Complaint also alleges that during normal vehicle operation and use, the Subject Vehicles emit

19   increased levels of oxides of nitrogen (“NOx”). The California Complaint seeks, among other

20   things, civil penalties, injunctive relief, mitigation, costs and other equitable relief related to the

21   presence of the defeat devices in the Subject Vehicles;

22           WHEREAS, Defendants and California (together, the “Parties”) intend to resolve certain

23   aspects of the California Claims through the entry of a consent decree among the United States,

24   California, and the Defendants (the “FCA/US/CA Consent Decree”) concerning the Subject

25   Vehicles, lodged on January 10, 2019, that, among other things, establishes a recall program

26   offering consumers an approved emissions modification to be applied to the Subject Vehicles,

27   establishes a post-entry testing program to ensure continued compliance and durability of

28   modified Subject Vehicles, requires Defendants to implement certain corporate compliance
                                                         2
                                                             FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   reforms, and requires Defendants to make a civil penalty payment of $42,700,000 to CARB and a

 2   separate penalty payment of $3,175,200 to CARB for certain additional on-board diagnostic

 3   (“OBD”) non-compliances;

 4           WHEREAS, Defendants and California have agreed to resolve certain remaining aspects

 5   of the California Claims related to the Subject Vehicles without the need for litigation through

 6   this partial consent decree (“First California Partial Consent Decree”);

 7           WHEREAS, this First California Partial Consent Decree (referred to herein as the

 8   “Consent Decree”) provides relief to California in the form of environmental mitigation funds

 9   that are intended to fully mitigate the total lifetime excess NOx emissions from Subject Vehicles

10   in California, as claimed by California;

11           WHEREAS, nothing in this Consent Decree shall constitute an admission of any fact or

12   law by any Party, including as to any factual or legal assertion set forth in the California

13   Complaint, except for the purpose of enforcing the terms or conditions set forth herein;

14           WHEREAS, the Parties recognize, and the Court by entering this Consent Decree finds,

15   that this Consent Decree has been negotiated by the Parties in good faith and will avoid litigation

16   among the Parties regarding certain aspects of the California Claims, and that this Consent Decree

17   is fair, reasonable, and in the public interest; and

18           WHEREAS, this Consent Decree and the FCA/US/CA Consent Decree together form an

19   integrated resolution of certain aspects of the California Claims, and that, as set forth herein, this

20   Consent Decree will not become effective unless and until the FCA/US/CA Consent Decree is

21   entered or the Court grants a motion entering the FCA/US/CA Consent Decree.

22           NOW, THEREFORE, before the taking of any testimony, without the adjudication of

23   any issue of fact or law, and with the consent of the Parties, IT IS HEREBY ADJUDGED,

24   ORDERED, AND DECREED as follows:

25                                I.       JURISDICTION AND VENUE

26           1.       The Court has jurisdiction over the subject matter of this action pursuant to 28

27   U.S.C. § 1331, and over the Parties to the extent limited by this paragraph. Venue lies in this

28   District pursuant to 28 U.S.C. § 1391(b), 28 U.S.C. § 1407, and the MDL Panel’s Transfer Order,
                                                        3
                                                            FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   dated April 5, 2017. In re Chrysler-Dodge-Jeep EcoDiesel Mktg., Sales Practices & Prod. Liab.

 2   Litig., 273 F. Supp. 3d 1377 (U.S. Jud. Pan. Mult. Lit. 2017) (MDL No. 2777). The Court has

 3   supplemental jurisdiction over California’s state law claims pursuant to 28 U.S.C. § 1367.

 4   Defendants consent to the Court’s jurisdiction over entry of this Consent Decree and over any

 5   action against Defendants to enforce this Consent Decree, and consent to venue in this judicial

 6   district for such purposes. Defendants reserve the right to challenge and oppose any claims to

 7   jurisdiction by California that (i) do not arise from the Court’s jurisdiction over this Consent

 8   Decree or (ii) are not made in an action by California to enforce this Consent Decree.

 9          2.        Solely for purposes of this Consent Decree, without admission of any legal or

10   factual assertion set forth in the California Complaint, and without prejudice to their ability to

11   contest the legal sufficiency or merits of a complaint in any other proceeding, Defendants do not

12   contest that the California Complaint states claims upon which relief may be granted pursuant to:

13   42 U.S.C. § 7604(a)(1); California Health and Safety Code §§ 43016, 43151, 43152, 43153,

14   43154, 43205, 43211, and 43212; 13 C.C.R. §§ 1961, 1961.2, 1965, 1968.2, and 2037, and the 40

15   C.F.R. sections incorporated therein by reference; and California Business and Professions Code

16   §§ 17200 et seq., 17500 et seq., and 17580.5.

17                                      II.      APPLICABILITY

18          3.       The obligations of this Consent Decree apply to and are binding upon the State of

19   California, including the California Air Resources Board, and upon Defendants, as applicable,

20   and any of their respective successors, assigns, or other entities or persons otherwise bound by

21   law.

22          4.       Defendants’ obligations to comply with the requirements of this Consent Decree

23   are joint and several. In the event of the insolvency of any Defendant or the failure by any

24   Defendant to implement any requirement of this Consent Decree, the remaining Defendants shall

25   complete all such requirements.

26          5.       Defendants shall do all things within their power and authority to ensure that any

27   legal successor or assign of any Defendant shall remain jointly and severally liable for the

28   payment and other performance obligations hereunder. Defendants shall include an agreement to
                                                       4
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   so remain liable in the terms of any sale, acquisition, merger, or other transaction changing the

 2   ownership or control of any of the Defendants, to which any of them is a party, and no change in

 3   the ownership or control of any Defendant shall affect the obligations hereunder of any Defendant

 4   without modification of this Consent Decree in accordance with Section XI.

 5             6.    In any action to enforce this Consent Decree, Defendants shall not raise as a

 6   defense the failure by any of their respective officers, directors, employees, agents, or contractors

 7   to take any actions necessary to comply with the provisions of this Consent Decree.

 8                                         III.      DEFINITIONS

 9             7.    Terms that are defined in this Consent Decree are defined for purposes of this

10   Consent Decree only and are not applicable for any other purpose. Whenever the terms set forth

11   below are used in this Consent Decree, the following definitions shall apply:

12                  a.         “California” means the People of the State of California, acting by and

13   through Xavier Becerra, Attorney General of the State of California, and the California Air

14   Resources Board;

15                  b.         “California Complaint” means the complaint filed by California in this

16   action;

17                  c.         “CARB” means the California Air Resources Board and any of its

18   successor departments or agencies;

19                  d.         “Consent Decree” or “First California Partial Consent Decree” means this

20   partial consent decree;

21                  e.         “Day” or “day” means a calendar day unless expressly stated to be a

22   business day. In computing any period of time under this Consent Decree, where the last day

23   would fall on a Saturday, Sunday, or federal holiday, the period shall run until the close of

24   business of the next business day;

25                  f.         “Defendants” means FCA US LLC, Fiat Chrysler Automobiles N.V., V.M.

26   Motori S.P.A., and V.M. North America, Inc.;

27                  g.         “DPF System” means all hardware, components, parts, sensors,

28   subassemblies, software, AECDs, calibrations, and other elements of design that collectively
                                                         5
                                                             FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   constitute the system for controlling emissions of particulate matter by trapping such particulates

 2   in a filter and periodically oxidizing them through thermal regeneration of the filter;

 3                  h.      “Effective Date” has the meaning set forth in Section VII below;

 4                  i.      “Original Configuration” means the configuration of software and

 5   calibrations in the ECU and TCU of the Subject Vehicles that will be updated and replaced by

 6   Final Carryback Configuration in accordance with the terms of the Consent Decree;

 7                  j.       “Subject Vehicles” means each and every MY 2014 to 2016 Jeep Grand

 8   Cherokee and Ram 1500 equipped with a 3.0 liter EcoDiesel engine and sold or offered for sale,

 9   or introduced or delivered for introduction into commerce, or registered in the United States or its

10   Territories, or imported into the United States or its Territories, and that was identified by

11   Defendants as covered by one of the following test groups: ECRXT03.05PV, FCRXT03.05PV, or

12   GCRXT03.05PV.

13                        IV.       CALIFORNIA MITIGATION PAYMENT

14          8.       California Mitigation Payment. Within 30 days of the Effective Date (as

15   described in Section VII below), or 30 days of the entry of this Consent Decree, whichever comes

16   later, Defendants shall pay directly to CARB the sum of $19,035,000 to be used to fund

17   mitigation actions or projects that reduce NOx emissions in California. These funds, as well as

18   all funds paid to CARB in the FCA/US/CA Consent Decree, shall be deposited into the Air

19   Pollution Control Fund to ensure that CARB staff can continue the integrity of its mobile source

20   emissions control program through additional certification review, in-use evaluation, real-world

21   testing, and enforcement actions.

22          9.       Stipulated Penalties for Late California Mitigation Payment. If Defendants

23   fail to pay the California Mitigation Payment required under Paragraph 8 when due, then

24   Defendants shall, in addition to the California Mitigation Payment, pay stipulated penalties

25   directly to CARB as follows:

26                  Penalty Per Day                 Period of Noncompliance
                    $20,000                         1st through 30th day
27                  $40,000                         31st through 45th day
                    $80,000                         46th day and beyond.
28
                                                       6
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1          10.        Payments required to be made under this Consent Decree shall be issued to

 2   CARB by check, accompanied by a Payment Transmittal Form (which CARB will provide to the

 3   addressee listed in Section VI (Notices) after the Effective Date), mailed to:

 4          Air Resources Board, Accounting Branch
            P.O. Box 1436
 5          Sacramento, CA 95812-1436;
 6   or by wire transfer, in which case Defendants shall use the following wire transfer information

 7   and send the Payment Transmittal Form to the above address prior to each wire transfer:

 8          State of California Air Resources Board
            c/o Bank of America, Inter Branch to 0148
 9          Routing No. 0260-0959-3 Account No. 01482-80005
            Notice of Transfer: Yogeeta Sharma Fax: (916) 322-9612
10

11   Defendants are responsible for any bank charges incurred for processing wire transfers.
12          11.        For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of the
13   Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Paragraphs 8-10 (California
14   Mitigation Payment) is required to come into compliance with law.
15                V.       EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS
16          12.        Upon the Effective Date, and subject to the reservations in Paragraph 13,
17   Defendants’ satisfaction of the requirements in this Consent Decree shall resolve, settle, and
18   release California’s claims, asserted by and through CARB, pursuant to the California Health and
19   Safety Code for further injunctive relief to fully mitigate the total lifetime excess emissions in
20   California from the Subject Vehicles against Defendants, their successors, and all affiliates,
21   parents, or subsidiaries of Defendants identified in Appendix F of the FCA/US/CA Consent
22   Decree (“Appendix F”), and any present or former directors, officers, or employees of Defendants
23   or their affiliates, parents, or subsidiaries identified in Appendix F, provided that such persons
24   were acting within the scope of their employment, for: (a) the violations alleged in the California
25   Complaint, (b) violations arising from or relating to the Original Configuration of the emission
26   control system for the Subject Vehicles, (c) violations arising from or relating to the adjustment
27   factor for infrequent regeneration of the DPF System in the Subject Vehicles, and (d) violations
28
                                                        7
                                                            FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   arising from or relating to Defendants’ applications for an Executive Order for the Subject

 2   Vehicles in MYs 2014 to 2016 and any information provided to CARB for the purpose of

 3   securing such Executive Orders.

 4          13.      To the extent that any claims released herein are duplicative of claims to be

 5   released, settled, or resolved by California under the FCA/US/CA Consent Decree, such claims

 6   are not released unless or until the Court enters or grants a motion to enter the FCA/US/CA

 7   Consent Decree.

 8          14.      California reserves, and this Consent Decree is without prejudice to, all claims,

 9   rights, and remedies against Defendants with respect to all matters not expressly resolved in

10   Paragraph 12. Notwithstanding any other provision of this Decree, California reserves all claims,

11   rights, and remedies against Defendants with respect to:

12                  a.      Enforcement of the terms of this Consent Decree;

13                  b.      All rights reserved by California under the FCA/US/CA Consent Decree

14   and the Second California Partial Consent Decree, except as provided under this Consent Decree,

15   including Paragraph 12 of this Consent Decree;

16                  c.      All claims for relief based on Defendants’ violations of California Business

17   and Professions Code §§ 17200, 17500, and 17580.5 as alleged in California’s Complaint,

18   including civil penalties, injunctive relief, and relief to consumers (including without limitation

19   claims for restitution), which claims shall be fully resolved and released upon entry of the

20   proposed Second California Partial Consent Decree;

21                  d.      Cost and attorneys’ fees other than those released in the FCA/US/CA

22   Consent Decree, including as alleged in the California Complaint;

23                  e.      Any criminal liability;

24                  f.      Any part of any claims for the violations of securities laws or the California

25   False Claims Act, California Government Code §§ 12650 et seq.;

26                  g.      Any other claims of any officer or agency of the State of California other

27   than CARB; and

28                  h.      Any claims held by individual consumers.
                                                       8
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1          15.      This Consent Decree, including the release set forth in Paragraph 12, does not

 2   modify, abrogate, or otherwise limit the injunctive and other relief to be provided by Defendants

 3   under, nor any obligation of any party or person under, the FCA/US/CA Consent Decree.

 4          16.      By entering into this Consent Decree, California is not enforcing the laws of other

 5   countries, including the emissions laws or regulations of any jurisdiction outside the United

 6   States. Nothing in this Consent Decree is intended to apply to, or affect, Defendants’ obligations

 7   under the laws or regulations of any jurisdiction outside the United States. At the same time, the

 8   laws and regulations of other countries shall not affect Defendants’ obligations under this Consent

 9   Decree.

10          17.      This Consent Decree shall not be construed to limit the rights of California to

11   obtain penalties or injunctive relief, except as specifically provided in Paragraph 12. California

12   further reserves all legal and equitable remedies to address any imminent and substantial

13   endangerment to the public health or welfare or the environment arising at any of Defendants’

14   facilities, or posed by the Subject Vehicles, whether related to the violations addressed in this

15   Consent Decree or otherwise.

16          18.      In any subsequent judicial proceeding initiated by California for injunctive relief,

17   civil penalties, or other relief, Defendants shall not assert, and may not maintain, any defense or

18   claim based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim

19   preclusion, claim-splitting, or other defenses based upon any contention that the claims raised by

20   California in the subsequent proceeding were or should have been brought in the instant case,

21   except with respect to the claims that have been specifically released pursuant to Paragraph 12.

22          19.      This Consent Decree is not a permit, or a modification of any permit, under any

23   federal, State, or local laws or regulations. Defendants are each responsible for achieving and

24   maintaining complete compliance with all applicable federal, State, and local laws, regulations,

25   and permits; and Defendants’ compliance with this Consent Decree shall be no defense to any

26   action commenced pursuant to any such laws, regulations, or permits, except as set forth herein.

27   California does not, by its consent to the entry of this Consent Decree, warrant or aver in any

28   manner that Defendants’ compliance with any aspect of this Consent Decree will result in
                                                       9
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   compliance with provisions of the Clean Air Act, or with any other provisions of United States,

 2   State, or local laws, regulations, or permits.

 3             20.     Nothing in this Consent Decree releases any private rights of action asserted by

 4   entities or persons not releasing claims under this Consent Decree, nor does this Consent Decree

 5   limit any defense available to Defendants in any such action.

 6             21.     This Consent Decree does not limit or affect the rights of Defendants or of

 7   California against any third parties, not party to this Consent Decree, nor does it limit the rights of

 8   third parties, not party to this Consent Decree, against Defendants, except as otherwise provided

 9   by law.

10             22.     Except for any person or entity released by Paragraph 12, this Consent Decree

11   shall not be construed to create rights in, or grant any cause of action to, any third party not a

12   party to this Consent Decree. No such third party shall be entitled to enforce any aspect of this

13   Consent Decree or claim any legal or equitable injury for a violation of this Consent Decree.

14             23.     Nothing in this Consent Decree shall be construed as a waiver or limitation of any

15   defense or cause of action otherwise available to Defendants in any action. This Agreement is

16   made without trial or adjudication of any issue of fact or law, without any admission of fact or

17   law, and without any finding of liability of any kind.

18                                           VI.        NOTICES

19             24.     Except as specified elsewhere in this Consent Decree, whenever any notification,

20   or other communication is required by this Consent Decree, or whenever any communication is

21   required in any action or proceeding related to or bearing upon this Consent Decree or the rights

22   or obligations thereunder, it shall be made in writing (except that if any attachment is voluminous,

23   it shall be provided on a disk, hard drive, or other equivalent successor technology), and shall be

24   addressed as follows:

25             As to California:                      CARB and California Attorney General at the email
                                                      and mail addresses below, as applicable
26
               As to CARB by email:                   ellen.peter@arb.ca.gov
27

28
                                                        10
                                                             FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1          As to CARB by mail:                    Chief Counsel
                                                   California Air Resources Board
 2                                                 Legal Office
                                                   1001 I Street
 3                                                 Sacramento, CA 95814

 4          As to the California Attorney          judith.fiorentini@doj.ca.gov
            General by email:                      jon.worm@doj.ca.gov
 5                                                 laurel.carnes@doj.ca.gov

 6
            As to California Attorney General      Judith Fiorentini
 7          by mail:                               Supervising Deputy Attorney General
                                                   Consumer Law Section
 8                                                 California Department of Justice
                                                   600 West Broadway, Suite 1800
 9                                                 San Diego, CA 92101

10                                                 Senior Assistant Attorney General
                                                   Natural Resources Section
11                                                 Office of the Attorney General
                                                   P.O. Box 944255
12                                                 Sacramento, CA 94244-2550

13          As to one or more of the
            Defendants by email:                   Robert J. Giuffra, Jr.
14                                                 Scott D. Miller
                                                   Granta Nakayama
15                                                 Joseph A. Eisert

16                                                 giuffrar@sullcrom.com
                                                   millersc@sullcrom.com
17                                                 gnakayama@kslaw.com
                                                   jeisert@kslaw.com
18
            As to one or more of the
19          Defendants by mail:                    Robert J. Giuffra, Jr.
                                                   Scott D. Miller
20                                                 Sullivan & Cromwell LLP
                                                   125 Broad Street
21                                                 New York, New York 10004

22                                                 Granta Y. Nakayama
                                                   Joseph A. Eisert
23                                                 King & Spalding LLP
                                                   1700 Pennsylvania Ave., N.W., Suite 200
24                                                 Washington, DC 20006

25

26          25.     Any party may, by written notice to the other parties, change its designated notice

27   recipient or notice address provided above.

28
                                                      11
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1                                   VII.      EFFECTIVE DATE

 2           26.     The Effective Date of this Consent Decree shall be deemed to be the Effective

 3   Date of the FCA/US/CA Consent Decree. If the Effective Date of the FCA/US/CA Consent

 4   Decree occurs before this Consent Decree is entered or the Court grants a motion to enter this

 5   Consent Decree, the Parties shall have no obligations under this Consent Decree until it is entered

 6   or the Court grants a motion to enter this Consent Decree.

 7                           VIII.      RETENTION OF JURISDICTION

 8           27.     The Court shall retain jurisdiction over this case until termination of this Consent

 9   Decree, for the purpose of resolving disputes arising under this Consent Decree, entering orders

10   modifying this Consent Decree, or effectuating or enforcing compliance with the terms of this

11   Consent Decree.

12                                IX.        SIGNATORIES/SERVICE

13           28.     Each undersigned representative of Defendants and California certifies that he or

14   she is fully authorized to enter into the terms and conditions of this Consent Decree and to

15   execute and legally bind the Party he or she represents to this document. The California Attorney

16   General and CARB represent that they have the authority to execute this Consent Decree on

17   behalf of the State of California and that, upon entry, this Consent Decree is a binding obligation

18   enforceable against the State of California under applicable law.

19           29.     This Consent Decree may be signed in counterparts, and its validity shall not be

20   challenged on that basis. For purposes of this Consent Decree, a signature page that is

21   transmitted electronically (e.g., by facsimile or e-mailed “PDF”) shall have the same effect as an

22   original.

23                                      X.       INTEGRATION

24           30.     This Consent Decree constitutes the final, complete, and exclusive agreement and

25   understanding among the Parties with respect to the settlement embodied in this Consent Decree

26   and supersedes all prior agreements and understandings, whether oral or written, concerning the

27   settlement embodied herein, with the exception of the FCA/US/CA Consent Decree. The Parties

28   acknowledge that there are no documents, representations, inducements, agreements,
                                                      12
                                                           FIRST CALIFORNIA PARTIAL CONSENT DECREE
 1   understandings or promises that constitute any part of this Consent Decree or the settlement it

 2   represents other than those expressly contained or referenced in this Consent Decree.

 3                                      XI.       MODIFICATION

 4            31.    The terms of this Consent Decree may be modified only by a subsequent written

 5   agreement signed by the Parties. Where the modification constitutes a material change to this

 6   Decree, it shall be effective only upon approval by the Court. California will file any non-

 7   material modifications with the Court.

 8                                      XII.      TERMINATION

 9            32.    Termination of this Consent Decree shall occur upon Defendants’ submission of

10   the California Mitigation Payment and any stipulated penalties required under Paragraphs 8

11   and 9.

12                                   XIII.       FINAL JUDGMENT

13            33.    Upon approval and entry of this Consent Decree by the Court, this Consent

14   Decree shall constitute a final judgment of the Court as to California and the Defendants. The

15   Court finds that there is no just reason for delay and therefore enters this judgment as a final

16   judgment under Fed. R. Civ. P. 54 and 58.

17

18   Dated and entered this 3rd day of __________,
                                         May       2019,
                                                                ISTRIC
                                                           TES D      TC
19
                                                         TA
                                                                                  O
                                                     S




                                                                                   U
                                                   ED




20
                                                                                    RT




                                              __________________________________
                                               UNIT




                                              EDWARD M. CHEN
21                                            UNITED STATES DISTRICT JUDGE
                                                                                           R NIA




22
                                                                                   n
                                                                             M. Che
                                                NO




23                                                                   dward
                                                             Judge E
                                                                                           FO
                                                 RT




                                                                                       LI




24
                                                        ER
                                                   H




                                                                                      A




                                                             N                         C
25                                                                             F
                                                                 D IS T IC T O
                                                                       R
26

27

28
                                                         13
                                                              FIRST CALIFORNIA PARTIAL CONSENT DECREE
